Citation Nr: 0723368	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-17 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for excision of 
undescended testicle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Law Clerk



INTRODUCTION

The veteran had active military service from November 1961 to 
March 1966.

By a May 1968 rating decision, the RO denied the veteran's 
claim for service connection for surgical removal of an 
undescended left testicle.  The veteran was notified of this 
denial later that month; however, he did not initiate an 
appeal.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of an October 2004 rating decision 
that declined to reopen the veteran's claim for service 
connection for surgical removal of an undescended left 
testicle because the evidence submitted by the veteran was 
not new and material.  

Following certification of the veteran's appeal to the Board, 
the veteran submitted additional evidence directly to the 
Board in July 2005.  The veteran's representative waived the 
right to have this additional evidence referred to the agency 
of original jurisdiction (AOJ) for review.  Therefore, the 
Board will consider this evidence in the first instance.  See 
38 C.F.R. § 20.1304 (2006).


FINDINGS OF FACT

1.  In a May 1968 rating decision, the RO denied the 
veteran's claim for service connection for surgical removal 
of a left undescended testicle because it was elective 
surgery of a constitutional or developmental abnormality, 
which was not a disability under VA law; although the RO 
notified him of this denial later that month, the veteran did 
not initiate an appeal.

2.  The evidence submitted subsequent to the May 1968 
decision is new, in that it was not previously submitted to 
agency decisionmakers; however, when considered by itself or 
in connection with evidence previously assembled, it does not 
relate to an unestablished fact necessary to substantiate the 
claim or raise a reasonable possibility of substantiating the 
claim for service connection for excision of an undescended 
testicle.


CONCLUSION OF LAW

1. The May 1968 rating decision in which the RO denied 
entitlement to service connection for surgical removal of a 
left undescended testicle is final.  38 U.S.C.A. § 7105(b) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  New and material evidence has not been received to reopen 
the veteran's claim of service connection for excision of an 
undescended testicle.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, including an attempt to reopen a previously 
denied claim, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  Because, 
as explained in more detail below, material evidence to 
reopen the veteran's claim has not been received, it does not 
appear that the duty to assist provisions of the Act are 
applicable to the veteran's petition to reopen his claim for 
service connection for post-operative residuals of a left 
orchiectomy.

Specific to requests to reopen, the claimant must be informed 
of the prior final decision and notified of both the 
reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  This notice was intended 
to be provided to a claimant before the initial unfavorable 
RO decision.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds that this was accomplished in the June 2004 
VCAA pre-rating notice letter.  The veteran was informed of 
the evidence found to be insufficient in the prior final 
denial.  The veteran was also in essence told to submit all 
relevant evidence he had in his possession.  The veteran was 
further informed of the evidence necessary to substantiate 
the underlying claim for service connection.  

The Board also finds that June 2004 notice letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In this letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies; requested that the veteran identify 
and provide the necessary releases for any medical providers 
from whom he wanted the RO to obtain and consider evidence; 
and invited the veteran to submit any additional evidence in 
support of his claim.  The June 2004 letter also informed the 
veteran of evidence already of record.

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim (veteran 
status, existence of a disability, connection between the 
veteran's service and that disability, degree of disability, 
and effective date pertaining to the disability).  However, 
as the Board's decision herein denies the veteran's petition 
to reopen his claim for service connection for excision of an 
undescended testicle, the underlying claim for service 
connection is not reached, and no disability rating or 
effective date is being assigned; accordingly there is no 
possibility of prejudice to the veteran under the notice 
requirements of Dingess/Hartman.  See also, Sanders v. 
Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
claims file contains the following pertinent records: service 
medical records, VA medical records, private treatment 
records, the veteran's statements and statements by the 
veteran's representative.  The veteran has not alleged that 
there are any other outstanding medical records.  
Accordingly, the Board is satisfied that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.

The Board notes that the record on appeal contains a 
statement by the veteran indicating that he received 
disability benefits from the Social Security Administration 
(SSA) since 1992 due to a heart condition.  These records are 
not associated with the claims file.  However, the Board 
points out that the veteran has specifically reported that he 
filed his SSA claim for a heart condition, not for post-
operative residuals of a left orchiectomy.  Moreover, he has 
never indicated that these records might contain critical 
evidence to support his claim for post-operative residuals of 
a left orchiectomy.  Therefore, remanding this case for the 
purpose of attempting to obtain the SSA records, where the 
records do not pertain to the issue at hand, would serve no 
useful purpose.  Accordingly, the Board sees no reason to 
further delay resolution of this case.  See Brock v. Brown, 
10 Vet. App. 155, 161-2 (1997) (VA is not obligated to obtain 
records which are not pertinent to the issue on appeal.)  See 
also Soyini v. Derwinski, 1 Vet. App. 540 (1991) (A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran).

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
appellant and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993). 


II. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

As noted above, in a May 1968 rating decision, the RO denied 
the veteran's claim for service connection for the surgical 
removal in service of a left undescended testicle because it 
was elective surgery to remove a constitutional or 
developmental abnormality, which is not a disability under VA 
law.  See Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 
2003) (a congenital or developmental defect is not an 
"injury" or "disease" under the statute); 38 C.F.R. § 
3.303(c) (2004); VAOPGCPREC 82-90 (service connection may be 
granted for diseases, but not defects, of congenital, 
developmental, or familial origin).  As the veteran did not 
appeal that decision, and no other exception to finality 
applies, the decision is final based on the evidence of 
record.  

Evidence considered at the time of the May 1968 decision 
included the veteran's service medical records (SMRs) 
reflecting that on initial entrance examination in October 
1961, no genito-urinary system abnormality was noted; 
however, upon reexamination in November 1961, he was 
diagnosed with a left undescended testicle.  August 1962 SMRs 
note that the veteran was seen with complaints of pain in the 
groin, left side, it was noted that the veteran had left pain 
for several years on straining and a recent onset of pain 
after working, he was diagnosed with undescended testis, left 
and hernia, inguinal, indirect, left.  The veteran was 
admitted to the United States Naval Hospital and had his left 
testicle abducted for corrective surgery - an elective case.  
Sick call treatment records noted from August 1963 noted the 
veteran's left orchiectomy and stated that the veteran had no 
problems since the surgery; in October and December 1963, the 
veteran complained of pain in his groin that existed for two 
months.  On release from active duty examination in February 
1966, the veteran's genito-urinary system and urinalysis were 
evaluated as clinically normal.  

Also of record was a January 1967 VA physical examination 
report that reflected the veteran's complaints of pain in his 
left groin, the cause was in question.  A March 1968 VA 
urological examination revealed that the veteran had a left 
orchiectomy for an undescended left testicle in 1962.  The 
veteran reported that he had severe pain on the left side and 
he could not straighten up following a long hike of 35 miles.  
The findings were essentially normal.  The final diagnosis 
was status postoperative left orchiectomy for left 
undescended testicle.  No further followup was indicated.  An 
August 1969 VA examination report  revealed that the 
veteran's genito-urinary system was normal clinically; a 
urinalysis was performed and the diagnosis noted no genito-
urinary disease was found.

The present claim was initiated in June 2004.  Under 
pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence 
is submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3rd 
1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial of 
the claim was the May 1968 rating decision.  Furthermore, for 
purposes of the new and material analysis, the credibility of 
the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

Pertinent evidence added to the claims file since the RO's 
May 1968 rating decision includes private medical records 
from Dr. Yoram Beer, M.D., dated in July 2000, reflecting a 
renal and bladder ultrasound impression of a normal upper 
urinary tract,  evidence of corpora amylacea, and a 
heterogeneous prostate.  Private medical records from Dr. K. 
Perumal, M.D., F.A.C.S., reflect that the veteran was seen in 
December 2001 and May 2002, with complaints of chronic 
bladder and urethral symptoms and the veteran reported past 
history of a left orchiectomy.  A urinalysis revealed no 
pyuria or hematuria.  A distinct impression of chronic 
dysuria and urethral burning, as well as symptoms of bladder 
outlet obstruction, were noted.  In May 2002, the medical 
records revealed essentially normal findings and a urinalysis 
was negative.  Private medical records from Dr. Stephen 
Kineke, M.D., dated from April 2002, reflect that the veteran 
complained of lower abdominal pain; the impression was that 
his bladder wall was slightly thickened.  Private medical 
records from Dr. K. Perumal, dated in August 2002, show that 
the veteran complained of sexual dysfunction and the 
aforementioned genito-urinary symptoms, but the veteran 
stated that with medication his genito-urinary symptoms 
improved 80-90 percent.   

In November 2004 and July 2005 statements, the veteran 
asserted that in September 1962, another soldier kicked or 
tripped over him causing damage to his left testicle, and 
this is the incident that resulted in his left undescended 
orchiectomy.  

Here, the Board finds that while some of the additional 
medical evidence received is "new" in the sense that it was 
not previously before the RO, none of the additional evidence 
is material.  The additional evidence does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim.  In this regard, none of the additional evidence shows 
that the veteran's undescended testicle in service was not 
constitutional or developmental.  The basis of the prior 
denial is that the veteran's condition was not an acquired 
condition.  Rather, the RO found that the condition was 
constitutional or developmental.  To the extent that the 
veteran and his representative argues that the condition was 
not developmental or constitutional, the Board observes that 
as laypersons without the appropriate medical training or 
expertise, are not competent to render an opinion on a 
medical matter, to include offering a diagnosis or giving an 
opinion as to the etiology of a specific disability.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
where, as here, resolution of the issues on appeal turns on a 
medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993). 

Under these circumstances, the Board must conclude that, as 
both new and material evidence has not been received, the 
requirements to reopen the claim for service connection for 
undescended testicle is not met, and the appeal must be 
denied.  As the veteran has not fulfilled his threshold 
burden of submitting both new and material evidence to reopen 
the finally disallowed claims, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

To the extent that the veteran claims other disorders related 
to the excision of the undescended testicle, in light of the 
denial to reopen the claim, there can be no secondary service 
connection awarded.


ORDER

As material evidence has not been received, the request to 
reopen a claim for service connection for undescended 
testicle is denied.


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


